Exhibit 10.1

 

Certain portions of the exhibit are redacted pursuant to a confidential
treatment order [XXXXXXX]

 



 



 



Dated 27 August 2015

 

 

 

 

 

 

 

 

XENETIC BIOSCIENCES (UK) LIMITED

 

and

 

LIPOXEN TECHNOLOGIES LIMITED

 

and

 

COLIN HILL

 

and

 

XENETIC BIOSCIENCES INC

 

 

 

 

 

 

 

 

SETTLEMENT AGREEMENT

 

 

 

 

 

 

 

 

 

Without prejudice and subject to contract

 

 

 

 

 



 

 

 [keystone_logo.jpg]

53 Davies Street, London W1K 5JH

DX: 2307 Victoria

Telephone: 020 7152 6550

Fax: 0845 458 9398

enquiries@keystonelaw.co.uk

www.keystonelaw.co.uk

 



 

 

 

Table OF Contents

 

1. Interpretation 2 2. Arrangements on termination 4 3. Termination payment 4 4.
Payment conditions 6 5. Legal fees 6 6. Waiver of claims 6 7. Employee
indemnities 8 8. Company property and information 8 9. Employee warranties and
acknowledgments 9 10. Resignation from offices 10 11. Restrictive covenants 10
12. Confidentiality and announcements 10 13. Entire agreement 11 14. Directors'
liability insurance   15. Variation 11 16. Third party rights 12 17. Governing
law 12 18. Jurisdiction 12 19. Subject to contract and without prejudice 12 20.
Counterparts 12

 

 

      Schedule     Schedule 1 Claims 13 Schedule 2 Adviser's certificate 16
Schedule 3 SECOND SETTLEMENT AGREEMENT        

 



1

 

 

This Agreement is dated                2015.

Parties

(1)Xenetic Biosciences (UK) Limited incorporated and registered in England and
Wales with company number 03213174 whose registered office is at 5th Floor, 15
Whitehall, London, SW1A 2DD (the "Company");

(2)Lipoxen Technologies Limited incorporated and registered in England and Wales
with company number 03401495 whose registered office is at 5th Floor, 15
Whitehall London SW1A 2DD (“LTL”);

(3)Colin Hill of XXXXXXXXXX (the "Employee"); and

(4)Xenetic Biosciences Inc., a Nevada Corporation with a principal place of
business at 99 Hayden Avenue, Suite 230, Lexington, MA 02421 (“XBIO”).

Background

(A)The Employee was first appointed as a Non-Executive Director of Lipoxen Plc
in January 2006, after which Lipoxen Plc acquired Lipoxen Technologies Limited
(”LTL”).

(B)In June 2007 the Employee was appointed as part time (three days per week)
CFO of Lipoxen Plc under the Service Agreement.

(C)In 2011 Lipoxen Plc changed its name to Xenetic Biosciences Plc.

(D)Pursuant to a subsequent merger between Xenetic Biosciences Plc and Xenetic
Biosciences, Inc., Xenetic Biosciences Plc was renamed Xenetic Biosciences (UK)
Limited.

(E)The Employee was thereafter employed by Xenetic Biosciences (UK) Limited and
acted as the CFO to the group of companies described in this background ((”Group
CFO”). The Employee was also a Director of Xenetic Biosciences Inc, Xenetic
Biosciences (UK) Limited and Symbio Tec GmbH.

(F)The parties have agreed that the Employee’s role of Group CFO ceased on 31
July 2015 by way of redundancy and that thereafter he shall continue in
employment with the Xenetic Group (with his employment transferring to Lipoxen
Technologies Limited, an associated employer of the Company for the purposes of
section 231 of the Employment Rights Act 1996) albeit in a new role (“the New
Role”). The New Role will entail both a change in duties and a drop in earnings.
In recognition of this change compensation as set out in this Agreement will be
paid.

(G)The New Role is a non-executive director of Lipoxen Technologies Limited,
Symbio Tec GmbH and the Company.

(H)Between the date of this Agreement and 31 July 2016 (the “Termination Date”)
the Employee will be employed by Lipoxen Technologies Limited in the New Role,
the terms of which shall be a variation of the Service Agreement. Nothing in
this Agreement shall prevent Lipoxen Technologies Limited from having the
ability to terminate the Employee’s employment immediately in the event that the
Employee commits an act of gross misconduct.

 

1 

 



 

(I)The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle any claims which the Employee has or
may have in connection with his employment as Group CFO and as director of XBIO
or its termination against the Company or any Group Company (as defined below)
or its or their officers or employees whether or not those claims are, or could
be, in the contemplation of the parties at the time of signing this Agreement,
and including, in particular, the statutory complaints which the Employee raises
in this Agreement.

(J)The Employee and LTL will enter into a Second Settlement Agreement on, or
within 7 days after, the earlier of: the Termination Date or such earlier date
as the Employee’s employment in the New Role terminates.

(K)The Company enters into this Agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties'
intention that each Group Company should be able to enforce any rights it has
under this Agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.

(L)Nothing in this Agreement shall settle or compromise any claim the Employee
may have against any person, entity or company which claim does not arise from
or is part of the Xenetic Group of companies.

 

Agreed terms

1.Interpretation

The following definitions and rules of interpretation apply in this Agreement.

"Adviser" Hannah Wright of Bates Wells Braithwaite, 10 Queen Street Place,
London EC4R 1BE.     "Board" the board of directors of the Company (including
any committee of the board duly appointed by it).     "Confidential Information"
information in whatever form (including, without limitation, in written, oral,
visual or electronic form or on any magnetic or optical disk or memory and
wherever located) relating to the business, products, affairs and finances of
the Company or any Group Company for the time being confidential to the Company
or any Group Company and trade secrets including, without limitation, technical
data and know-how relating to the business of the Company or any Group Company
or any of its or their suppliers, clients, customers, agents, distributors,
shareholders or  management, including (but not limited to) information that the
Employee created, developed, received or obtained in connection with his
employment, whether or not such information (if in anything other than oral
form) is marked confidential.

 

2 

 



 

"Copies" copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.     "Group
Company" the Company, and any company in the Xenetic Group       “Service
Agreement” the contract between the entity formerly known as Lipoxen Plc and the
Employee dated 2 July 2007.     “Xenetic Group Xenetic Biosciences Inc (the US
parent company), Xenetic Bioscience Inc (a US corporation being a wholly owned
subsidiary of Xenetic Biosciences (UK) Limited), Xenetic Biosciences (UK)
Limited (a UK company being a wholly owned subsidiary of Xenetic Biosciences,
Inc), Lipoxen technologies Limited (a UK company being a wholly owned subsidiary
of Xenetic Biosciences (UK) Limited) and SymbioTec GmbH (A German company being
a wholly owned subsidiary of Xenetic Biosciences (UK) Limited

 

1.1The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

1.2A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.3Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

1.4Unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular.

1.5The Schedules shall form part of this Agreement and shall have effect as if
set out in full in the body of this Agreement. Any reference to this Agreement
includes the Schedules.

 

3 

 



1.6References to any officers or employees of the Company or any member of the
Xenetic Group is a reference to such officer or employee acting in their
capacity as an officer or employee of such company and in no other capacity.

2.Arrangements on termination

2.1The Employee's role of Group CFO with the Company and Director of XBIO
terminated by reason of redundancy on 31 July 2015.

2.2The Company has paid the Employee his salary and benefits up to 31 July 2015
in the usual way.

2.3The Employee will submit his expense claims and the Company shall reimburse
the Employee for any expenses properly incurred on or before 31 July 2015 in the
usual way.

2.4The payments in this clause 2 are subject to the income tax and National
Insurance contributions that the Company is obliged by law to pay or deduct.

2.5Notwithstanding any terms of this Agreement, or the facts and circumstances
referred to in this Agreement, and in accordance with clause 18.5 of the Service
Agreement, the Employee will continue to be entitled to any share options which
have been granted to him subject to the rules of the relevant share option
scheme and the parties agree that the period in which the options (being EMI
options) are capable of being exercised is confirmed as extended to the
contractual term, being the lapse date of the relevant options.

2.6The parties acknowledge and agree that the Employee’s JSOP entitlement
remains in full force and effect in accordance with the JSOP rules,
notwithstanding any terms of this Agreement, or the facts and circumstances
referred to in this Agreement.

2.7Between the date of this Agreement and 31 July 2016 (the “Termination Date”)
the Employee will be employed by LTL in the New Role, the terms of which are set
out in a separate service agreement . Nothing in this Agreement shall prevent
LTL from having the ability to terminate the Employee’s employment immediately
in the event that the Employee commits an act of gross misconduct.

2.8The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle any claims which the Employee has or
may have in connection with his employment as Group CFO, including but not
limited to those specified in Schedule I attached hereto.

3.Termination payment

3.1Subject to any applicable conditions in clause 4 being met, the Company will,
without admission of liability, pay the Employee the following payments as
compensation in connection with the termination of his role as Group CFO and
director of XBIO:

3.1.1£XXXXXXX Initial Termination Payment”);



4 

 

 

3.1.2£XXXXXXX by way of monthly instalments at the rate of £XXXXXXX per month
(the “Monthly Payments”);

3.1.3£XXXXXXX by way of final payment (the “Final Payment”); and

3.1.4£XXXXXXX by way of a payment for signing the Second Settlement Agreement
(the “Second Settlement Agreement Payment”).

3.2The Company will pay the Initial Termination Payment and the first of the
Monthly Payments by bank transfer to the Employee’s normal bank account within
14 days of receipt by the Company of this Agreement signed by the Employee and
certified by the Employee’s Adviser. Subsequent Monthly Payments will be made on
the 25th day of each calendar month in which such payments fall due under the
terms of this Agreement.

3.3The balance of any unpaid Monthly Payments and the Final Payment will become
payable upon the earlier of:

3.3.131 July 2016;

3.3.2A single capital raise of not less than US$XXXXXXX by Xenetic Biosciences
Inc;

3.3.328 days following an uplist of Xenetic Biosciences Inc to the Nasdaq or
other national or international securities exchange; or

3.3.4The acquisition of the Company by another party.

3.4As part of the £XXXXXXX Initial Termination Payment (Pursuant to paragraph
3.1.1 above) Company will, within 14 days of receipt by the Company of this
Agreement signed by the Employee and certified by the Employee’s Advisor, pay
£XXXXXXX into a personal pension of the Employee’s choice, (the Pension
Payment”) the details of which are:

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxx xxxxxxx xxxxxx xxxxxxxx

Additionally, the Company and the Employee believe that the first £XXXXXX of the
Initial Termination Payment will be tax free. The Company shall deduct income
tax from the remainder of the Initial Termination Payment, the Monthly Payments
and the Final Payment at the appropriate rate. The Employee shall be responsible
for any further tax and employee's National Insurance contributions due in
respect of payments set out above and shall indemnify the Company in respect of
such liability in accordance with clause 7.1

3.5The Company will maintain payments of £XXXXXXX (ex VAT) per calendar month
made by way of contribution to the Employee’s medical costs and as implemented
by C&G Tool & Cutter Company Limited until 31 July 2016, subject to the terms of
the relevant policy or scheme.



5 

 

 

3.6The Company will pay the Second Settlement Agreement Payment within 14 days
of receipt by the Company of the Second Settlement Agreement signed by the
Employee and certified by the Employee’s Advisor.

3.7XBIO shall guarantee all payments under this Agreement and shall pay them as
they fall due if the Company does not.

4.Payment conditions

4.1The payment under clause 3.1.4 of this Agreement are subject to the following
conditions being met:

4.1.1The Employee not having been in repudiatory breach of this Agreement;

4.1.2the Employee having entered into the Second Settlement Agreement.

5.Legal fees

The Company shall pay the reasonable legal fees (up to a maximum of £XXXXXXX
plus VAT) incurred by the Employee in obtaining advice on the termination of his
employment and the terms of this Agreement, such fees to be payable to the
Adviser on production of an invoice addressed to the Employee (such fees to be
payable to the Adviser within 21 days of production of an invoice) but marked as
payable by the Company, The Adviser’s fees shall be the only legal or
professional fees reimbursable to the Employee or paid on behalf of the Employee
by the Company under the Agreement (up to a maximum of £XXXXXXX plus VAT).

6.Waiver of claims

6.1Save as provided for under clauses 2.5 and 2.6, the Employee agrees that the
terms of this Agreement are offered by the Company without any admission of
liability on the part of the Company and are in full and final settlement of all
and any claims or rights of action that the Employee has or may have against the
Company or any Group Company or its officers or employees whether arising out of
his employment as Group CFO and director of XBIO with the Company or its
termination, whether under common law, contract, statute or otherwise, whether
such claims are, or could be, known to the parties or in their contemplation at
the date of this Agreement in any jurisdiction and including, but not limited
to, the claims specified in Schedule 1 (each of which is hereby intimated and
waived).

6.2The waiver in clause 6.1 shall not apply to the following:

6.2.1any claims by the Employee to enforce this Agreement;

6.2.2claims in respect of personal injury of which the Employee is not aware and
could not reasonably be expected to be aware at the date of this Agreement;

6.2.3any claims in relation to accrued pension entitlements;

6.2.4any claims not arising out of the Employee’s employment as Group CFO and as
director of XBIO or its termination, including (without limitation) any claims
against FDS Pharma LP (or any successors or assignees), or in relation to any
sums owed by or lent to FDS Pharma LP.



6 

 

 

6.3The Employee warrants that:

6.3.1before entering into this Agreement he received independent advice from the
Adviser as to the terms and effect of this Agreement and, in particular, on its
effect on his ability to pursue any complaint before an employment tribunal or
other court;

6.3.2the Adviser has confirmed to the Employee that they are a solicitor holding
a current practising certificate and that there is in force a policy of
insurance covering the risk of a claim by the Employee in respect of any loss
arising in consequence of their advice;

6.3.3the Adviser shall sign and deliver to the Company a letter in the form
attached as Schedule 2 to this Agreement;

6.3.4before receiving the advice the Employee disclosed to the Adviser all facts
and circumstances that may give rise to a claim by the Employee against the
Company or any Group Company;

6.3.5the only claims that the Employee has or may have against the Company or
any Group Company or its officers or employees (whether at the time of entering
into this Agreement or in the future) relating to his employment with the
Company or the termination of his role as Group CFO and as director of XBIO are
specified in clause 6.1; and.

6.3.6the Employee is not aware of any facts or circumstances that may give rise
to any claim against the Company or any Group Company or any of its employees
other than those claims specified in clause 6.1.

The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this Agreement.

6.4The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 77(4A) of the
Sex Discrimination Act 1975 (in relation to claims under that Act and the Equal
Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of
Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.



7 

 

 

6.5The waiver in clause 6.1 shall have effect irrespective of whether or not, at
the date of this Agreement, the Employee is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law or equity).

6.6The Employee agrees that, except for the payments and benefits provided for
in, referred to in, or excluded from this Agreement and the contract of
employment governing the New Role, and subject to the waiver in clause 6.1, he
shall not be eligible for any further payment from the Company or any Group
Company relating to his employment or the termination of his role as Group CFO
and as director of XBIO and without limitation to the generality of the
foregoing, he expressly waives any right or claim that he has or may have to
payment of bonuses, any benefit or award programme or grant of equity interest,
or to any other benefit, payment or award he may have received had his role as
Group CFO and as director of XBIO not terminated.

7.Employee indemnities

7.1The Employee shall indemnify the Company on a continuing basis in respect of
any income tax or National Insurance contributions (save for employers' National
Insurance contributions) due in respect of the payments and benefits in
clause 3.1 (and any related interest, penalties, costs and expenses). The
Company shall give the Employee reasonable notice of any demand for tax which
may lead to liabilities on the Employee under this indemnity and shall provide
him with reasonable access to any documentation he may reasonably require to
dispute such a claim (provided that nothing in this clause shall prevent the
Company from complying with its legal obligations with regard to HM Revenue and
Customs or other competent body).

7.2If the Employee is ever in repudiatory breach of this Agreement or pursues a
claim against the Company or any Group Company in breach of this Agreement , he
agrees to indemnify the Company for any losses suffered as a result thereof,
including all reasonable legal and professional fees incurred.

8.Company property and information

8.1The Employee shall, before the Termination Date, return to the Chief
Executive Officer or warrants as at the date of this Agreement, that he has
returned to the Company:

8.1.1all Confidential Information and Copies;

8.1.2all property belonging to the Company in satisfactory condition including
(but not limited to) any company credit card, keys, security pass, identity
badge, mobile telephone, pager, lap-top computer or fax machine; and



8 

 

 

8.1.3all documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by him during his
employment with the Company or relating to the business or affairs of the
Company or any Group Company or their business contacts in the Employee's
possession or under his control.



8.2The Employee shall, before the Termination Date, erase irretrievably any
information relating to the business or affairs of the Company or any Group
Company or its business contacts from computer and communications systems and
devices owned or used by him outside the premises of the Company, including such
systems and data storage services provided by third parties (to the extent
technically practicable).

8.3The Employee shall, if requested to do so by the Company or Board, provide a
signed statement that he has complied fully with his obligations under
clause 8.1 and clause 8.2 and shall provide it with such reasonable evidence of
compliance as may be requested.

9.Employee warranties and acknowledgments

9.1As at the date of this Agreement, the Employee warrants and represents to the
Company that there are no circumstances of which the Employee is aware or of
which the Employee ought reasonably to be aware which would amount to a
repudiatory breach by the Employee of any express or implied term of the
Employee's Service Agreement which would entitle (or would have entitled) the
Company to terminate the Employee's employment without notice or payment in lieu
of notice and any payment to the Employee pursuant to clause 3 is conditional on
this being so.

9.2The Employee agrees to make himself available to, and to cooperate with, the
Company or its advisers in any internal investigation or administrative,
regulatory, judicial or quasi-judicial proceedings. The Employee acknowledges
that this could involve, but is not limited to, responding to or defending any
regulatory or legal process, providing information in relation to any such
process, preparing witness statements and giving evidence in person on behalf of
the Company. The Company shall reimburse any reasonable expenses incurred by the
Employee as a consequence of complying with his obligations under this clause,
provided that such expenses are approved in advance by the Company.

9.3The Employee acknowledges that he is not entitled to any compensation for the
loss of any rights or benefits under any share option, bonus, long-term
incentive plan or other profit sharing scheme operated by the Company or any
Group Company in which he may have participated, other than the payments
referred to in Clause 3 and Clause 2 of this Agreement



9 

 

 

10.Resignation from offices

10.1The Employee acknowledges that, with effect from 31 July 2015, he has
resigned from his positions as Chief Financial Officer of the Company and
Director of Xenetic Biosciences Inc.

10.2The Employee irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign, execute or do any such instrument or thing and
generally to use his name in order to give the Company (or its nominee) the full
benefit of the provisions of this clause.

11.Restrictive covenants

11.1The Employee acknowledges that the post-termination restrictions in his
employment contract with LTL will continue to apply after the Termination Date.

12.Confidentiality and announcements

12.1The Employee acknowledges that, as a result of his employment as Chief
Financial Officer and his continued employment with LTL he has had access to
Confidential Information. Without prejudice to his common law duties, the
Employee shall not (except as authorised or required by law or as authorised by
the Company) at any time after the Termination Date:

12.1.1use any Confidential Information; or

12.1.2make or use any Copies; or

12.1.3disclose any Confidential Information to any person, company or other
organisation whatsoever.

12.2The restrictions in clause 12.1 do not apply to any Confidential Information
which is in or comes into the public domain other than through the Employee's
unauthorised disclosure.

12.3The Employee and the Company confirm that they have kept and agree to keep
the existence and terms of this Agreement and the circumstances concerning the
termination of the Employee's role as Group CFO and as director of XBIO
confidential, save where such disclosure is to HM Revenue & Customs, required by
law or (where necessary or appropriate) to:

12.3.1the Employee's spouse, civil partner or partner, immediate family or legal
or professional advisers, provided that they agree to keep the information
confidential; or

12.3.2the Employee's insurer for the purposes of processing a claim for loss of
employment.

12.4The Company may also disclose the existence and terms of this Agreement to
the Company's officers, employees or legal or professional advisers, provided
that they agree to keep the information confidential.

12.5The Company may make an announcement on signature of this Agreement in the
form to be agreed in advance by the Parties and neither party will make any
statement to third parties (save as specified in clause 12.3) which is
inconsistent with that announcement.



10 

 

 

12.6Save as in pursuance of any legitimate legal action (including pre-action)
the Employee shall not make any adverse or derogatory comment about the Company,
its officers or employees and the Company shall use reasonable endeavours to
ensure that its employees and officers shall not make any adverse or derogatory
comment about the Employee. The Employee shall not do anything which shall, or
may, bring the Company, its officers or employees into disrepute and the Company
shall use reasonable endeavours to ensure that its employees and officers shall
not do anything which shall, or may, bring the Employee into disrepute.

12.7Nothing in this clause 12 shall prevent the Employee from making a protected
disclosure under section 43A of the Employment Rights Act 1996 and nothing in
this clause 12 shall prevent the Company from making such disclosure as it is
required by law to make. Notwithstanding the foregoing, the Employee and the
Company mutually warrant that neither is currently aware of any grounds which
would justify a protected disclosure.

13.Directors Liability Insurance

13.1The Company confirms that it does has and will continue to maintain
directors’ liability insurance covering the Company.

14.Entire agreement

14.1Each party on behalf of itself and, in the case of the Company, as agent for
any Group Companies acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

14.1.1this Agreement and any document referred to in it constitutes the entire
agreement between the parties and any Group Company and supersedes and
extinguishes all agreements, promises, assurances, warranties, representations
and understandings between them whether written or oral, relating to its subject
matter;

14.1.2in entering into this Agreement it does not rely on , and shall have no
remedies in respect of, any statement, representation, assurance or warranty
(whether made innocently or negligently) that is not set out in this Agreement;
and

14.1.3it shall have no claim for innocent or negligent misrepresentation based
on any statement in this Agreement.

14.2Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.

15.Variation

No variation of this Agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).



11 

 

 

16.Third party rights

16.1Any third party shall be entitled to enforce the benefits conferred on it by
clauses 6, 8, 11 and 12 of this Agreement.

16.2Except as expressly provided in clause 16.1, no person other than the
Employee and the Company or any Group Company shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This does not affect any right or remedy of a third party which
exists, or is available, apart from that Act.

17.Governing law

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

18.Jurisdiction

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute, claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

19.Subject to contract and without prejudice

This Agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.

20.Counterparts

This Agreement may be executed and delivered in any number of counterparts, each
of which, when executed, shall constitute a duplicate, but all the counterparts
shall together constitute the one agreement.

12

 

Schedule 1
Claims

1.1for breach of contract or wrongful dismissal;

1.2for unfair dismissal, under section 111 of the Employment Rights Act 1996;

1.3in relation to the right to a written statement of reasons for dismissal,
under section 93 of the Employment Rights Act 1996;

1.4for a statutory redundancy payment, under section 163 of the Employment
Rights Act 1996;

1.5in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Employment Rights Act 1996;

1.6for unlawful detriment, under section 48 of the Employment Rights Act 1996 or
section 56 of the Pensions Act 2008;

1.7in relation to written employment particulars and itemised pay statements,
under section 11 of the Employment Rights Act 1996;

1.8in relation to guarantee payments, under section 34 of the Employment Rights
Act 1996;

1.9in relation to suspension from work, under section 70 of the Employment
Rights Act 1996;

1.10in relation to parental leave, under section 80 of the Employment Rights Act
1996;

1.11in relation to a request for flexible working, under section 80H of the
Employment Rights Act 1996;

1.12in relation to time off work, under sections 51, 54, 57, 57B, 60, 63 and 63C
of the Employment Rights Act 1996;

1.13in relation to working time or holiday pay, under regulation 30 of the
Working Time Regulations 1998;

1.14for direct or indirect discrimination, harassment or victimisation related
to sex, marital or civil partnership status, pregnancy or maternity or gender
reassignment under section 120 of the Equality Act 2010 and/or direct or
indirect discrimination, harassment or victimisation related to sex, marital or
civil partnership status, gender reassignment, pregnancy or maternity under
section 63 of the Sex Discrimination Act 1975;

1.15for direct or indirect discrimination, harassment or victimisation related
to race under section 120 of the Equality Act 2010;

1.16for direct or indirect discrimination, harassment or victimisation related
to disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010 and/or direct
discrimination, harassment or victimisation related to disability,
disability-related discrimination or failure to make adjustments under section
17A of the Disability Discrimination Act 1995;



13 

 

 

1.17for direct or indirect discrimination, harassment or victimisation related
to religion or belief under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Religion or Belief) Regulations 2003;

1.18for direct or indirect discrimination, harassment or victimisation related
to sexual orientation, under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Sexual Orientation) Regulations 2003;

1.19for direct or indirect discrimination, harassment or victimisation related
to age, under section 120 of the Equality Act 2010 and/or under regulation 36 of
the Employment Equality (Age) Regulations 2006;

1.20in relation to the duty to consider working beyond retirement, under
paragraphs 11 and 12 of Schedule 6 to the Employment Equality (Age) Regulations
2006;

1.21for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

1.22under regulations 27 and 32 of the Transnational Information and
Consultation etc. Regulations 1999;

1.23under regulations 29 and 33 of the Information and Consultation of Employees
Regulations 2004;

1.24under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;

1.25under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;

1.26under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and
192 of the Trade Union and Labour Relations (Consolidation) Act 1992;

1.27in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Employment) Regulations 2006;

1.28in relation to the right to be accompanied under section 11 of the
Employment Relations Act 1999;

1.29in relation to refusal of employment, refusal of employment agency services
and detriment under regulations 5, 6 and 9 of the Employment Relations Act 1999
(Blacklists) Regulations 2010;

1.30in relation to the right to request time off for study or training under
section 63I of the Employment Rights Act 1996; and

1.31in relation to personal injury, whether or not the Employee is aware or
ought reasonably to be aware of such claims at the date of this Agreement;

1.32for harassment under the Protection from Harassment Act 1997;



14 

 

 

1.33for failure to comply with obligations under the Human Rights Act 1998;

1.34for failure to comply with obligations under the Data Protection Act 1998;

1.35arising as a consequence of the United Kingdom's membership of the European
Union.

 

 

 

 

15

 

Schedule 2
Adviser's certificate

August 2015

Dear Sirs,

I am writing in connection with the agreement between my client, Colin Hill, and
XENETIC BIOSCIENCES (UK) LIMITED, LIPOXEN TECHNOLOGIES LIMITED, and XENETIC
BIOSCIENCES INC of today's date to confirm that:

1. I, Hannah Wright of Bates Wells Braithwaite, whose address is 10 Queen Street
Place, London, EC4R 1BE, am a Solicitor of the Senior Courts of England and
Wales who holds a current practising certificate.

2. I have given Colin Hill legal advice on the terms and effect of the Agreement
and, in particular, its effect on his ability to pursue the claims specified in
Schedule 1 of the Agreement.

3. I gave the advice to Colin Hill as a relevant independent adviser within the
meaning of the above acts and regulations referred to at clause 6.4.

4. There is now in force (and was in force at the time I gave the advice
referred to above) a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claim by Colin Hill in
respect of loss arising in consequence of the advice I have given him.

Yours faithfully,

Hannah Wright

                        August 2015

 

 

 

 



16 

 

 

 

This Agreement was executed as a deed on the date stated at the beginning of it.

 

 

 

Executed as a deed for and
on behalf of Xenetic Biosciences (UK)
Limited in the presence of

 

_______________

Director

Witness

 

_______________

Signature

_______________

Name

_______________

Address

_______________

Occupation

Executed as a deed for and
on behalf of LIPOXEN TECHNOLOGIES
LIMITED in the presence of

 

_______________

Director

Witness

 

_______________

Signature

_______________

Name

_______________

Address

_______________

Occupation

 

 



17 

 

 

 

 

 

Signed by Colin Hill

 

 

_______________

 

Witness

 

_______________

Signature

_______________

Name

_______________

Address

_______________

Occupation

Executed as a deed for and
on behalf of
XENETIC BIOSCIENCES INC
in the presence of

 

_______________

Director

Witness

 

_______________

Signature

_______________

Name

_______________

Address

_______________

Occupation

 

 



18 

 

Schedule 3
SECOND SETTLEMENT AGREEMENT

 

 

Without prejudice and subject to contract

This Agreement is made on __________________ between Xenetic Biosciences (UK)
Limited (the “Company”), Lipoxen Technologies Limited (“LTL”) and Colin Hill
(the “Employee”).

Background

A.The Company and the Employee have already entered into a settlement agreement
dated [ ] ("the First Settlement Agreement"). It is a term of the First
Settlement Agreement that the parties enter into a second settlement agreement
at the date the Employee’s employment terminates to confirm that the Employee
waives any additional claims that he might have against the Company or any Third
Party.

B.All the terms of the First Settlement Agreement continue to apply and remain
in force. They are not superseded by the terms of this Agreement. Furthermore,
all defined terms have the same meaning when used in this Agreement as in the
First Settlement Agreement.

1.Payment

1.1Subject to the terms and conditions set out in the First Settlement
Agreement, the Company will make the payments set out therein.

2.Settlement

2.1Save as provided for under clauses 2.5 and 2.6 of the First Settlement
Agreement, the Employee agrees that the terms of this Agreement are offered by
the Company without any admission of liability on the part of the Company and
are in full and final settlement of all and any claims or rights of action that
the Employee has or may have against the Company, LTL or any Group Company or
its officers or employees whether arising out of his employment with the Company
or LTL or its termination or otherwise from events occurring after the First
Settlement Agreement was entered into, whether under common law, contract,
statute or otherwise, whether such claims are, or could be, known to the parties
or in their contemplation at the date of this Agreement in any jurisdiction and
including, but not limited to, the claims specified in Schedule 1 to the First
Settlement Agreement (each of which is hereby intimated and waived).

2.2Clause 2.1 above applies to all present and future claims, costs, expenses or
rights of action save in relation to the matters referred to in clause 6.2 of
the First Settlement Agreement above and shall have effect irrespective of
whether or not the Employee is or could be aware of such claims, costs, expenses
or rights of action at the date of this Agreement and irrespective of whether
such claims, costs, expenses or rights of action are in the express
contemplation of the Company, LTL and the Employee at the date of this Agreement
(including such claims of which the Employee becomes aware after the date of
this Agreement in whole or in part as a result of new legislation or the
development of common law or equity).



 

 

 

2.3The Employee hereby warrants that:

2.3.1He is not aware of any facts or circumstances which might give rise to a
claim against the Company, LTL or any Group Company or its or their officers or
employees other than those set out in clause 2.1; and

2.3.2He has not and will not commence any legal or arbitration proceedings of
any nature against the Company, LTL or any Group Company in any jurisdiction
arising out of or in connection with his employment with the Company or LTL, its
termination or otherwise save for the purposes of enforcing the terms of the
First Settlement Agreement or this Agreement.

2.4It is expressly agreed that, except as expressly provided for in, referred to
in, or excluded from this Agreement and the First Settlement Agreement the
Company, LTL and any Group Company shall have no further obligation to the
Employee and the Employee shall have no further entitlement under his contract
of employment.

3.Continuing obligations

3.1For the avoidance of doubt, the Employee confirms that clauses 11 and 12 of
the First Settlement Agreement remain in full force and effect notwithstanding
the execution of this Agreement.

4.Warranties

4.1The Employee hereby warrants that he:

4.1.1Has not at any time committed a repudiatory breach of his contract of
employment which would entitle LTL to terminate his employment without notice;

4.1.2Is not entering into this Agreement in reliance on any undertaking,
representation, warranty or arrangement of any nature not expressly set out in
this agreement; and

4.1.3Has not disclosed or communicated to any person the circumstances
surrounding the termination of his employment with the Company or LTL and the
facts or terms of this Agreement or the First Settlement Agreement, except to
his legal and professional advisers.

5.Legal advice

5.1The Employee has received advice from Hannah Wright of Bates Wells
Braithwaite, 10 Queen Street Place, London EC4R 1BE, a relevant independent
adviser for the purposes of section 203 of the Employment Rights Act 1996, as to
the terms and effect of this Agreement and, in particular, its effect on his
ability to pursue any complaint before an employment tribunal or other court.



 

 

 

5.2The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 77(4A) of the
Sex Discrimination Act 1975 (in relation to claims under that Act and the Equal
Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of
Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.

5.3Hannah Wright’s signature at the end of this Agreement confirms to the
Company and LTL that, to the best of his knowledge and belief, the statements
set out in clauses 5.2 and 5.3 of this Agreement are correct.

6.Legal Fees

6.1The Company agrees to pay reasonable legal fees incurred by the Employee in
connection with taking advice on the termination of his employment and the terms
of this Agreement up to a maximum of £XXXXXXX plus VAT to be paid direct to the
Employee’s solicitor 28 days after the receipt from the Employee’s solicitor of
an invoice addressed to the Employee and marked payable by LTL.

7.Third parties

7.1Any third party shall be entitled to enforce the benefits conferred on it by
clauses 2 and 3 of this Agreement.

7.2Except as expressly provided in clause 6.1, no person other than the Employee
and the Company, LTL or any Group Company shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This does not affect any right or remedy of a third party which
exists, or is available, apart from that Act.

8.Governing law

8.1This agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

9.Jurisdiction

9.1Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).



 

 

 

10.Counterparts

10.1This Agreement may be executed in any number of counterparts, each of which,
when executed, shall constitute a duplicate and be an original, but all the
counterparts shall together constitutes the one agreement.

This Agreement, although marked “without prejudice” and “subject to contract”,
will upon signature by the parties and the adviser, be treated as an open
document evidencing an agreement binding on the parties.

 

 

Signed………………………………………………………….

Dated…………………………………………………………...

on behalf of the Company

 

Signed………………………………………………………….

Dated…………………………………………………………...

on behalf of LTL

Signed………………………………………………………….

Dated…………………………………………………………...

on behalf of XBIO

 

Signed…………………………………………………………

Dated………………………………………………………….

Colin Hill

 

Signed…………………………………………………………

Dated………………………………………………………….

Hannah Wright of Bates Wells Braithwaite

 



 

 

 

 